| Case 1:19-cv-03347-LJL-JLC Document 129 Filed 12/08/20 Page 1 of 13
oO gs Corn A ye Vo) a |

Ao 4 gy

Toss, a Ka
\ fy? yee oO

BY ao.

       

 

PET TOL farm
e C : = Si ree
a t _ { o a . it
fae | VAs va Sh

WA

     

 

 

w De ak oY

 

a
Uo
*

 

 

 

~ : ” wid Ht . ok . toy a ) / , 4
we me ° MAG Ga ~ ae) is “f 4 zit a ™‘ phos \ ¢ \ way ue ra A \ \ fps

erry no

 

By - ee 4 4 . : ; . oy A - 4
yee Sas OL OP cog de caffher fas en lowe tew <A

  
Case 1:19-cv-03347-LJL-JLC Document 129 Filed 12/08/20 Page 2 of 13

 
Case 1:19-cv-03347-LJL-JLC Document 129.. Filed 12/08/20 Page 3 of 13

JULIE A. CLARK
Attorney at Law .
32. COURT STREET, SULTH 707 -
BROOKLYN, NEW YORK 11201
Jew? aol.com.

Me uber of
NY anid Bane (718) 625-6888 [Fax (718) 628 es77
-
|
se |
Nov. 17, 2020 2
Legal Department

NYC Departmentof Corrections

75-20 Astoria Boulevard |
East Elmhurst, NY 11370

Re: Alexander Williams /

Book and Case #: 141-18-01632  NYSID: 01897858L

i

Dear Sir or Madam:

lanithe attomey for Alexander Williams, who is presently house at GRVC. Mr. Williams
| —_
suffered a gallbladder attack on‘or about Novernber 14, 2020, He-has been experiencing difficulty
breathing and the facility refused. to give him medigal treatment. He has been having problems at this

particular facility fora number of weeks. He has: ook had access: to thelaw library;: Lhave had-an officer

call meé.and then:put my client on the telephone; my. client was not allowed to shower for days; my

client was not allowed.commissary and other retaliatory actions.

We are asking for'a complete investigation |. We-are-asking that my client receive medical
attention immediately. We are demanding that thelfetaliatory actions by the officers.at the facility

cease immediately. !
Case 1:19-cv-03347-LJL-JLC Document 129 Filed 12/08/20 Page 4 of 13

We await. your response. |

Thank you.

 
41/20/2020

Case 1:19-cv-03347-LJL-JLC Document bag Fi

Gmail - Fwd: Alex Wiliams

led 4298/20 Page 5 of 13

On Nov 6, 2020, at 12:03 PM, Stein, Bennett (BOC) <bennettstein@boc.nyc.gov> wrote:

Hi Julie —

Thank you for reaching out. This is concerning. I've looked into Mr. Williams’ current housing and sent

the concerms to the Department of Correction.

As discussed, the Board of Correction is the oversight agency for the jails.

Please let me know if useful to discuss further.

Thanks,
Bennett

Bennett Stein

Director of Policy and Communications
New York City Board of Correction
929-270-3282 (cell) 212-669-7992 (office)
bstein@boc.nyc.gov

From: JULIE CLARK <jcw24@aol.com>

Sent: Wednesday, November 4, 2020 7:14 PM

To: Stein, Bennett (BOC) <bennettstein@boc.nyc.gov>

Ce: chine@brooklynda.org; jchabrowe@gmail.com, jow24@aol.com
Subject: Re: Alex Williams 141-18-01632

[Quoted text hidden]

 

2020.10.26 - Williams CORC Recommendation FINAL.pdf

637K

 

jeff chabrowe <jchabrowe@gmail.com>
To: Crystal Williams <tlevisionary@gmail.com>
Ce: JULIE CLARK <jow24@aol.com>

| just waited an hour to see
Him at GRVC and there is alarm that !’m told will be going for a
Whine so | will have to come back tomorrow

Sent from my iPhone

On Nov 9, 2020, at 11:25 AM, Crystal Williams <tlcvisionary@gmail.com> wrote:

[Quoted text hidden]
<Letter Alex.pdf>

https://mail google.com/mail/ul07ik=7fc0b749a0&view=pt&search=all&permthid=thread-f

Mon, Nov 9, 2020 at 6:04 PM

0f,3,16824772586475546468simpl=msg-f%3A16824772586... 9/9
Case 1:19-cv-03347-LJL-JLC Document 129 Filed 12/08/20 Page 7 of 13

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THECITYOFNEWYoRK  —s:- |.—s 7. |
. ‘DEPARTMENT OF CORRECTION | —_
_ GEORGE R. VIERNO CENTER ae
= ~ COMMAND LEVEL ORDER
Thy =:CNEW SE] INTERIM aa REVISED |[] ADMINISTRATION fx] SECURITY [J] “PROGRAMS
ERRECTIVEDATE ORDERNO. ——] SUBJECT
11/02/20 a _ 370.20 Lo - COURT ORDERED LOCKDOWN INMATES _
f SECTION: PAGE TOFS SUPREME COURT O01 ORDER “AREAS
SECURITY . | ,
—_ | ALL STAFF |
AUTHORIZED BY THE COMMANDING OFFICER .. 4 - SIGNATURE, . Fo gy
SHERMA BUNBAR, WARDEN ** :
I. "PURPOSE. ae oo = , rn

This command level order is + promulgated to establish policy and procedures for the Care, Custody and
- Control of the-inmates under Court Ordered lockdown status.

il. POLICY

It shall: be the policy of the George R. Viemo Center to comply with the mandates of all Court Orders

dealing with inmates housed in this facility. Additionally, the restrictions imposed‘on “Lockdown Lod
Status” inmates by the Court supersedes any rights these inmates may ordinarily 4 have under the. ‘ f
Minimum Standards. -_ -

THE -PROCEDURES. .
| ~ The inmates housed in Court Ordered lock-down areas shall be governed by the following:
. “Twenty-three (23) hour lock-in, feed-in status.

“b. Inniates housed ‘in Court: Otdered I Lock-Down ates wilt be allowed to > possess the following
property in: their cell:

1 ‘One (1) Bible
2. Three (3) Magazines.
3. Three (3) Books.
4. One (1) Bar of Soap
5. One (1) Container of shampoo .
6. One (1) Toothbrush 7 —
7. One (1) Toothpaste:
8. One (1) Plastic Cup
9. One(1) Towel
10, . Deodorant
Case 1:19-cv-03347-LJL-JLC Document-129 Filed 12/08/20 Page 8 of 13

 

 

 

    

‘ ETAT.
. ; £ pus BSN

EFFECTIVEDATE | SUBJECT

    

 
 

 

 

 

1102/20 | , —_ a |
ORDER NO. |. COURT ORDERED LOCKDOWN INMATES {
370.20-GRVC_ | sp ee

 

 

 

 

6 _PAGES

 

‘II. PROCEDURES (CONTINUED) | —
Special Security Procedures |

a. Inmates in lock-down status shall not ‘be removed from their celis unless. a Captain is. present,
AT. NO TIME WILL MORE THAN ONE (1 INMATE BE ALLOWED OUT OF HIS: CELL.

    

b. Whenever.a Court:Ordéred: Lock-Down Inmate is.removed: from the housing area, he shall be
restrained in leg irons, waist chains and. mitts. The Inmate shall be under one-on-one
observation. of a Correction Officer to assure no communication. with any other. inmate(s),
verbally, in writing or through hand signs. . |

c. During -the day tour (0700x1500 hours) and under the supervision of a Captain these inmates
‘shail be strip-searched, and their property. carefully searched on a daily basis. These searches
will be recorded on a Random Search Form. :

d.' Inmates shali dress in jumpsuits at all times, unless going to court for trial. |

-¢. Inmate housed in Court Ordered Lock-In areas shall not be allowed to refuse to be produced in
court. a | po : | OS

f. The Court Ordered inmates shall not be permitted to refuse to attend court because of complaints

Of health problems unless the physician examining this defendant certifies in. writing that the
attendance of this defendant in court would. likely result. in serious impairment -to this
defendant’s health. In this event, this information shall be immediately transmitted. to the
Central Operations Desk At (718) 546-1384. . ;

-g, The Court Ordered. inmate’s accompany card. shall be kept in the CMC box in the General
Program/Inmate Services
_ Law Library/Outgoing Mail
Inmates. will make all requests for Law Library materials.in.writing. ‘These requests will-be forwarde.
‘to.the Security Office who will obtain copies of the requested materials and place same in.the: inmate’
blue storage bin, ee
1. The assigned Captain will collect all letters written by the inmate. The Captain will turn.the .
mail over to the Security Office. Under no circumstances will any. inmate in ‘Court Ordered

Lockdown status be permitted to send-out any written correspondence or any other type of
communication. - - oe
Case 1:19-cv-03347-LJL-JLC Document 129 Filed 12/08/20 Page 9 of 13

 

 

_ EFRECTIVEDATE | SUBJECT

 

 

   

11/02/20 | . |
k “ORDER NO. - COURT ORDERED LOCKDOWN INMATES
yr |. 370.20-GRVC PAG 3 OF

 

6 PAGES"

 

 

 

I. PROCEDURES (CONTINUED)

Telephone Calls and Visit Privileges:

1. The court ordered: inmates are barred from Visits and Telephone calls. to anyone other than their
_ ° attorney of record. These numibers are listed in ‘each inmate’s court order folder,

. All calls will be placed between the hours of 1330 — 1430 hours and 1630 ~ 1730 hours.

. The Correction Officer assigned to the post shall make the telephone call using a P.LN. Number.
which will be. changed weekly by Security. ‘Inmates: are not allowed. to know the P.IN.
numbers. The Correction Officer shall.maintain a log of each: attorney called. Such a log will

detail the following information for each attempted call: —

Date and:Time call requested.

Time call-was placed
Whether or not contact was made with the Attorney.
Time call ended. :

aos

Inmate Showers

Inmates will be afforded a ten-minute shower, three (3):times per week, The showers are to be |
recorded in a shower logbook. As stated earlier, a Captaifi shall-be present when the inmate is.
' removed. from his cell to the shower and again when he is returned from the shiowef to his cell,
Ali showet activity shall be logged in the Housing Area Logbook. .

Incoming Mail
Any incoming mail for the ‘inmates housed in court ordered areas will be forwarded to the

GRVC Security Office. No mail shal! be forwarded to’ these: inmates until approved by the —
Commanding Officer of his/her designee.

Commissary ©
- The only items inmates housed in Court Ordeted areas may purchase from.commissary are:
1, Soap - 4, Toothpaste —
2. Shampoo. — 5. Paper.

3. Deodorant

Custodial staff-assigned to the housing area will complete the Commissary request fori for the
inmate. This shall prevent subject from communicating with commissary help. All commissary
products will be thoroughly searched: prior to giving them to the intended inmate. Appropriate
logbook entriés shall be made relative to the delivery of this service.

 
 

Case 1:19-cv-03347-LJL-JLC Document 129 Filed 12/08/20 Page 10 of 13

 

   

    

‘EEFECTIVEDATE | SUBJECT eon r

 

 

 

 

11/02/20 oO 7
“ORDER No. | COURT ORDERED LOCKDOWN INMATES |
370.20 - GRVC aes =

 

6 PAGES

 

 

 

UL PROCEDURES (CONTINUED)
Social Service

+ All requests for Social Services shall be forwarded to the Security Office. At not time will these:
inmates have any contact with Social Service personnel. Additionally, at no time will interview
slips be forwarded to any Service area. :

Religious Services

If these inmates request religious services, the Chaplain will be called to visit them. However,
the Chaplain will first be instructed that he/she may not:

1. Communicate on the ‘inmate’s behalf with anyone other that the Warden, the Security |
Office, or the Court-appointed Special Master. -

2. Convey any written messages from these inmates to anyone else.

3. May not give anything to or receive anything from these inmates.

' Medical/Mental Health Services

Any necessary medical or mental health services are to be provided to these inmates in the
housing.area. . They will not be removed to go to the Clinic unless it is physically impossible to
provide them. with necessary medical services in the celi/housing area. Mental Health services,
if required, will be provided to them i in the housing area, not’ in the Clinic..

 

Medical. staff who come to see ‘these inmates in the housing area should first be instructed that’

they may not:
1. Communicate on the inmate’ S behalf with any one other than the Warden or the Security
Office.

2. Convey. any written messages.
3. May not give anything to or receive atiything from these inmates unless the item is

necessary to provide medical services (i.c., medical supplies, medication).
Case 1:19-cv-03347-LJL-JLC Document 129 Filed 12/08/20 Page 11 of 13

 

 

 EFFECTIVEDATE | SUBJECT

 

 

 

 

 

 

 

2 ee , |
~ ORDER NO, | COURT ORDERED LOCKDOWN INMATES
— 370.20-GRVC sg

6 PAGES

 

 

 

I. PROCEDURES (CONTINUED).
Hospital Runs . .

In the event that the inmate requires hospitalization, he is to be treated and.outposted at Bellevue
- Hospital absent a medical emergency: In the event ofa medical emergency, the inmate is to-be
transported to the nearest hospital. . . oF .

" Inmate Recreation

Inmates housed in the Court Ordered area may be afforded recreation in accordance with the
. details delineated in the court order or as amended in a separate memo. These stipulations shail
be reflected in the posted “Recreation Schedule”. A-Captain shall be present when the inmate is:
removed from his cell and returned to this cell, following the recreation period. While at

recreation, these inmates shall be separated from all other inmates in such a m;

 
  

 

 
 

out of their cells for recfeation. .

 

. | Appropriate logbook entries shall be made relative to delivery of this service: -
" CELL AREA ACCESS AND SUPERVISION

1. Civilian personnel (i.e. Chaplain and Medical Staff) rust enter the cell area accompanied bya
Supervisor at all times. oo SO

2 The Area Captain will conduct. at least three (3) tours of inspection in the court ordered
inmates cell area during each tour of duty. 0

3 The on-duty Tour Commander will conduct at least one (1) tour of inspection during each tour
of duty. He/she is responsible for ensuring that the provisions of this order are fully complied ._
with. . , ce HO

IV. LEGAL JUSTIFICATION:

“1. This order is justified as per Supreme Court Order.
Case 1:19-cv-03347-LJL-JLC Document 129 Filed 12/08/20 .Page 12 of 13

 

     
 

 

 

 

 

 

 

 

 

 

 

 

 

EFFECTIVE DATE. SUBJECT o atin,
11/02/20 . | |—hCcLxk
ORDER NO. COURT ORDERED LOCKDOWN INMATES | J ay
370.20-GRVC |- — PAGE 6 OF o
6 PAGES
PREPARED BY:
_ JONELLE SHIVRAJ, Deputy Warden for Security
REVIEWED BY:
TIFFANY MORALES, Deputy Warden for Administration ©
REVIEWED BY: =
TIFFANY MORALES, Deputy Warden for Programs

_ REVIEWED BY:

 

JOANNE MATOS, Deputy: Warden for Operations
 

 

 

BENS My Arto

 

yak

Lees : / Con OES

 

S

> ARON rs re rc ge

Ca yeaa Bae” Aha
MEM YORK NY

   

4 DEC 2020 PRT

USA

a SEWN Ag ic
-"SAE Agory \ NOE WO NE \

= SSAC. SS EY AS ee
hh Vora a7}

 

ot PRC OOO i gaoss eT YP oye fap aat fof tl
